Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First obtaining unit in claim 1 (and dependent claims).
Second obtaining unit in claim 1 (and dependent claims).
Identifying unit in claim 1 (and dependent claims).
Determining unit in claim 1 (and dependent claims).
Output unit in claim 1 (and dependent claims).
Generation unit in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-10, 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marty U.S. Patent/PG Publication 20080312010.
Regarding claim 1:
 An information processing apparatus comprising: (Marty [0282] The digitized frame data from a machine vision system and other sensor data may be processed by a computer 202. The computer 202 may be a modified PC using a 1.6 GHz processor 204 w/RAM and a CD-RW drive 205 for inputting and outputting data and software. The computer 202 may also include a mass storage device, such as hard drive 207 and various network/device communication interfaces, such as wireless and wired network interfaces, for connecting to a local area network (LAN), wide-area network (WAN) or the Internet. The device communication interfaces may allow the computer to communicate with a plurality of peripheral devices and other remote system components.)
 a first obtaining unit configured to obtain a first three-dimensional model (Marty [0151] In 800, data may be represented mathematically in 3-D models. For instance, a 3-D model of a participant in a sport may be generated. When the parameters of scenario to simulate are specified, these models may be used to generate scenario data for the simulation.)(Marty [0160] In 812, 3-D models of a basketball court and one or more participants in a game, as well as coaches, referees, cheerleaders, etc., may be generated.)(Marty In 900, 3-D models of golf balls, golfers, golf clubs and one or more golf courses may be generated.) expressing a position and a shape of a first object in a three-dimensional space (Marty [0121] In 402, when data has been captured that allows the position of each object to be determined in some reference frame, then a position of each object in the reference frame may be determined. This step may be optional.)(Marty [0125] In 408, raw data, analyzed data, such as, parameters that define the position/shape of an object in the frame, a position of the object in a related reference frame, information regarding relative and self characteristics and associated identifiers may be stored to a database. )(Marty [0149] In 454 and 456, the captured and derived information may be tracked over time allowing important parameters to be analyzed, including position, self and relative characteristics and identifiers.)
based on images of the first object captured by a plurality of image-capturing devices at different locations (Marty [0121] In 400, for one or more image frames objects in the frame may be identified. Examples of some objects that may be identified from image data include balls, sporting equipment, people and parts of people. One or more frames may be needed to identify an object.).
 a second obtaining unit configured to obtain a second three-dimensional model (Marty [0151] In 800, data may be represented mathematically in 3-D models. For instance, a 3-D model of a participant in a sport may be generated. When the parameters of scenario to simulate are specified, these models may be used to generate scenario data for the simulation.)(Marty [0160] In 812, 3-D models of a basketball court and one or more participants in a game, as well as coaches, referees, cheerleaders, etc., may be generated.)(Marty In 900, 3-D models of golf balls, golfers, golf clubs and one or more golf courses may be generated.) expressing a position and a shape of a second object in the three-dimensional space  (Marty [0121] In 402, when data has been captured that allows the position of each object to be determined in some reference frame, then a position of each object in the reference frame may be determined. This step may be optional.)(Marty [0125] In 408, raw data, analyzed data, such as, parameters that define the position/shape of an object in the frame, a position of the object in a related reference frame, information regarding relative and self characteristics and associated identifiers may be stored to a database. )(Marty [0149] In 454 and 456, the captured and derived information may be tracked over time allowing important parameters to be analyzed, including position, self and relative characteristics and identifiers.)
 an identifying unit configured to identify a plurality of parts of the first object (Marty [0212] To generate the 3-D simulation, a sub-composition may be applied to the captured video data. For example, in basketball, body parts (head, eyes, gaze direction, neck, shoulders, torso, upper arms, elbows, lower arms, hands, hand position, upper legs, lower legs, feet) of 10 players and X referees may be identified as logically connected groups and represented in a 3-D wire frame.)(Marty [0121] In 400, for one or more image frames objects in the frame may be identified. Examples of some objects that may be identified from image data include balls, sporting equipment, people and parts of people.).
 a determining unit configured to determine a contact between a certain part of the first object and the second object based on the obtained first three-dimensional model and second three-dimensional model (Marty [0056] The captured trajectory data may be used to perform trajectory analysis 122. The trajectory analysis 122 may be used to quantify the factors that characterize a particular trajectory. For example, for golf, a quantified factor may be a velocity at which a golf ball leaves a club after being struck with a club, for tennis, a quantified factor may be a velocity at which the tennis ball leaves the racket after being struck with the racquet and for basketball, a quantified factor may be a velocity at which the ball leaves a shooters hand.)(Marty [0057] The trajectory capture 120 may only provide data relate to a portion of a trajectory, such as a beginning, middle or end portion of a trajectory. Using a trajectory analysis methodology, other portions of a trajectory not captured may be simulated. In particular, after an initial portion of a trajectory is captured, a later aspect of the trajectory may be predicted.) since there is a contact of both the physical objects and models, and the models contact can also be further adjusted within the system.
and an identification result of the plurality of parts (Marty [0206] For example, a position of fingers on a basketball, a position of a wrist joint for a player shooting, a position of an elbow of a player shooting, a head position of the player shooting, a foot position of the player shooting, a knee position of the player shooting, a position of a basketball, a position of a hand of a player different from the shooter in 3-D coordinate system and relative to one another may be determined.)
 and an output unit configured to output information according to a determination result of the contact (Marty [0057] The trajectory capture 120 may only provide data relate to a portion of a trajectory, such as a beginning, middle or end portion of a trajectory. Using a trajectory analysis methodology, other portions of a trajectory not captured may be simulated. In particular, after an initial portion of a trajectory is captured, a later aspect of the trajectory may be predicted. For instance, data regarding a player shooting a basketball may be used to predict whether the shot goes through a hoop or not. As described with respect to the previous figures, a hoop is a desired target area for the trajectory. In another example, data regarding a golfer striking a golf ball may be used to predict a location where the golf ball will land, such as on a green, which may be the desired target area for the shot. Method and apparatus related to trajectory predictions may be referred to as outcome prediction 124. As another example, based upon data captured of a basketball approaching a basketball hoop, it may be possible to predict the velocity, direction and angle of the ball as it left the shooters hand. Thus, the beginning of a trajectory is predicted based on data captured near the end of the trajectory.).
Regarding claim 2:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty further teaches  wherein the determining unit determines a plurality of contacts between the certain part of the first object and the second object in a period in which the plurality of image-capturing devices capture the images, based on a plurality of the first three-dimensional models respectively corresponding to a plurality of time points in the period, a plurality of the second three-dimensional models respectively corresponding to the plurality of time points, and the identification result of the plurality of parts, and the output unit outputs information based on a time relationship and/or a positional relationship between the plurality of determined contacts (Marty [0084] As an example, for an individual basketball player, a range of an initial shot angle might be 42 degrees plus or minus 2 degrees where the 42 degrees is a mean value determined from a set of shots and the 2 degrees represents a range of two standard deviations. As mentioned in the description with respect to FIG. 2A, the ranges don't have to be determined necessarily from data generated by a single player, a performance evaluation may be performed where the data from a group of players is put together to form a "composite." For example, the range 42 degrees plus or minus 2 degrees may be representative of shots taken by multiple players against a particular defender. The composite player in this case may be considered a group of shooters taking shots against a particular defender. In another example, the range of 42 degrees plus or minus 2 degrees may be representative of the free throw shooting for a particular basketball team where the composite player is representative of the basketball team as a whole.).
Regarding claim 3:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty further teaches  wherein determining the contact between the certain part of the first object and the second object includes:
 determining the contact between the first object and the second object based on the obtained first three-dimensional model and second three-dimensional model (Marty [0056] The captured trajectory data may be used to perform trajectory analysis 122. The trajectory analysis 122 may be used to quantify the factors that characterize a particular trajectory. For example, for golf, a quantified factor may be a velocity at which a golf ball leaves a club after being struck with a club, for tennis, a quantified factor may be a velocity at which the tennis ball leaves the racket after being struck with the racquet and for basketball, a quantified factor may be a velocity at which the ball leaves a shooters hand.)(Marty [0057] The trajectory capture 120 may only provide data relate to a portion of a trajectory, such as a beginning, middle or end portion of a trajectory. Using a trajectory analysis methodology, other portions of a trajectory not captured may be simulated. In particular, after an initial portion of a trajectory is captured, a later aspect of the trajectory may be predicted.)
 and in the case where the contact between the first object and the second object is determined, identifying a part of the first object coming into contact with the second object among the plurality of parts of the first object (Marty [0061] Then, the player may strike the tennis ball. Based upon, an orientation and motions of the racquet and/or their body, an outcome for the serve may be predicted, such as in or out, hit the net, two feet from the corner, etc.)(Marty [0206] This information may allow an orientation of one or more objects relative to one another to be determined. For example, a position of fingers on a basketball, a position of a wrist joint for a player shooting, a position of an elbow of a player shooting, a head position of the player shooting, a foot position of the player shooting, a knee position of the player shooting, a position of a basketball, a position of a hand of a player different from the shooter in 3-D coordinate system and relative to one another may be determined. Identifiers may be associated with groups of related objects so that information associated with all of the objects and in related group may later be retrieved. For example, an identifier, such as "player body," may be used to group all of the body parts associated with a particular player in a video frame when a group of body parts has been identified.)
Regarding claim 4:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty further teaches  wherein determining the contact between the certain part of the first object and the second object includes:
 identifying a part model of the first three-dimensional model corresponding to the identified certain part among the plurality of parts of the first object (Marty [0212] To generate the 3-D simulation, a sub-composition may be applied to the captured video data. For example, in basketball, body parts (head, eyes, gaze direction, neck, shoulders, torso, upper arms, elbows, lower arms, hands, hand position, upper legs, lower legs, feet) of 10 players and X referees may be identified as logically connected groups and represented in a 3-D wire frame.)
 and determining the contact between the identified part model of the first three-dimensional model and the second three-dimensional model (Marty [0206] For example, a position of fingers on a basketball, a position of a wrist joint for a player shooting, a position of an elbow of a player shooting, a head position of the player shooting, a foot position of the player shooting, a knee position of the player shooting, a position of a basketball, a position of a hand of a player different from the shooter in 3-D coordinate system and relative to one another may be determined.)
(Marty [0057] The trajectory capture 120 may only provide data relate to a portion of a trajectory, such as a beginning, middle or end portion of a trajectory. Using a trajectory analysis methodology, other portions of a trajectory not captured may be simulated. In particular, after an initial portion of a trajectory is captured, a later aspect of the trajectory may be predicted. For instance, data regarding a player shooting a basketball may be used to predict whether the shot goes through a hoop or not. As described with respect to the previous figures, a hoop is a desired target area for the trajectory. In another example, data regarding a golfer striking a golf ball may be used to predict a location where the golf ball will land, such as on a green, which may be the desired target area for the shot. Method and apparatus related to trajectory predictions may be referred to as outcome prediction 124. As another example, based upon data captured of a basketball approaching a basketball hoop, it may be possible to predict the velocity, direction and angle of the ball as it left the shooters hand. Thus, the beginning of a trajectory is predicted based on data captured near the end of the trajectory.).
Regarding claim 5:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty further teaches  wherein the outputted information includes information indicating at least one of a position, a direction, and a time point of the contact (Marty [0092] As expected, a comparison of FIGS. 2B and 2D, to FIGS. 2C and 2E shows the player with the less deviation in their shooting parameters makes a higher percentage of their shots over a range of release angles. As described above, the entry angle plotted in the figure is directly related to the release angle. Of interest, the shooting percentage increases from zero to a maximum and value and then declines for each set of curves. The peak in shooting percentage corresponds to a release angle, which is near 45 degrees. An experimental validation of this methodology is described with respect to FIGS. 19A and 19B.) where release angle is a position and direction. (Marty [0148] In 450, various objects may be identified in captured data, such as video and sound data. Visual examples may include but are not limited to: a golf ball, a golf ball trajectory, a golfer, a golf club, a golf club head, a golf club head trajectory, a golf club head position) where the ball and club information are position and direction information. (Marty [0061] Then, the player may strike the tennis ball. Based upon, an orientation and motions of the racquet and/or their body, an outcome for the serve may be predicted, such as in or out, hit the net, two feet from the corner, etc.)(Marty [0283] session identification information (e.g., time, data, location, number of trajectories analyzed, types of shots, etc.).)
Regarding claim 6:
 The information processing apparatus according to claim 5, has all of its limitations taught by Marty. Marty further teaches wherein the outputted information includes information indicating the certain part (Marty [0089] [0089] In 115, a representation of their performance may be generated. Typically, the representation may include a graphical component.) since the graphical representation shows the parts, it is a form of indicating. Applicant has not explicitly defined what form the indicating takes.
Regarding claim 7:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty further teaches  wherein the first object is a person located within an image-capturing range of the plurality of image-capturing devices, and the second object is a ground surface (Marty [0160] In 812, 3-D models of a basketball court and one or more participants in a game, as well as coaches, referees, cheerleaders, etc., may be generated.)
Regarding claim 8:
 The information processing apparatus according to claim 7, has all of its limitations taught by Marty. Marty further teaches  wherein the certain part is a foot of the person (Marty [0206] For example, a position of fingers on a basketball, a position of a wrist joint for a player shooting, a position of an elbow of a player shooting, a head position of the player shooting, a foot position of the player shooting, a knee position of the player shooting, a position of a basketball, a position of a hand of a player different from the shooter in 3-D coordinate system and relative to one another may be determined.) since a foot position necessitates a foot.
Regarding claim 9:
 The information processing apparatus according to claim 8, has all of its limitations taught by Marty. Marty further teaches  wherein the outputted information includes at least one of information indicating a stride length of the person and (Marty [0193] , quickness and length of first drive step from triple threat position, etc.) where a length of a drive step is at least a single stride.
information indicating a direction of the foot of the person on the ground surface (Marty [0206] For example, a position of fingers on a basketball, a position of a wrist joint for a player shooting, a position of an elbow of a player shooting, a head position of the player shooting, a foot position of the player shooting)
Regarding claim 10:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty further teaches  wherein the second object is a virtual flat plane set in the three-dimensional space (Marty [0160] In 812, 3-D models of a basketball court)(Marty [0127] The cameras may allow information to be captured on one or more of the following parameters (color, size, shape, velocity, direction, rotation, sound) of one or more of the objects on or near the court)
Regarding claim 13:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty further teaches  wherein the information according to the determination result of the contact is outputted to a display device (Marty [0087] In 111, after values of the trajectory parameters that are to be varied are determined, a trajectory prediction may be made using these variables. [0089] In 115, a representation of their performance may be generated. Typically, the representation may include a graphical component.)
Regarding claim 14:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty further teaches  further comprising a generation unit configured to generate a virtual viewpoint image according to a position and a direction of a designated virtual viewpoint, based on the obtained first three-dimensional model and second three-dimensional model, wherein the generated virtual viewpoint image and the information according to the determination result of the contact are outputted to be displayed together on a display device (Marty [0153] In 804, a view point within the 3-D simulation may be selected. The scenario simulation may be configured so that information may be delivered from a range of perspectives. For example, a shot sequence (shooter movement, offensive player screen, shooter receives pass, shooter's defender approaches, shooter jumps, defender responds, shooter releases shot, shot travels to basket and scores with a calculated rotation, entry angle and entry position) could be rendered into an animation from the viewpoint of the hoop, from the viewpoint of the shooter's eyes, from the viewpoint of the defender's eyes, from the viewpoint of the ball, from the viewpoint of a potential rebounder or from the viewpoint of the referee.).
Regarding claim 16:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 14. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marty U.S. Patent/PG Publication 20080312010 in view of Pilsipher U.S. Patent/PG Publication 20120159290.
Regarding claim 11:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty does not expressly disclose machine learning. In a related field of endeavor, Pulsipher teaches:
wherein the plurality of parts are identified based on results of machine learning on characteristics of the parts (Pulsipher [0145] In addition, a facility is provided to identify which images were used from the machine learning process to classify the body parts in a given frame or pose).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use machine learning to identify body parts as taught by Pulsipher. The rationale for doing so would have been that it is Combining prior art elements .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marty U.S. Patent/PG Publication 20080312010 in view of Ron U.S. Patent/PG Publication 20100171805.
Regarding claim 12:
 The information processing apparatus according to claim 1, has all of its limitations taught by Marty. Marty further teaches  wherein the plurality of parts are identified  (Marty[0121] In 400, for one or more image frames objects in the frame may be identified. Examples of some objects that may be identified from image data include balls, sporting equipment, people and parts of people. One or more frames may be needed to identify an object.)
 (Marty [0125] It is anticipated that the database may store many analyzed frame images and thus, an interface may be provided that allows information to be mined from the database and output to a user. In 410, an interface may be provided that allows a user to search the database for identified objects of interest.).
Marty does not expressly disclose a user identifying parts with a UI, although they separately teach identifying parts and a user input via a UI. In a related field of endeavor, Ron teaches:
parts are identified based on a user input made via a UI screen (Ron [0004] Tagging photos with tags corresponding to objects may be done manually by a user, automatically by object recognition software such as the OKAO Vision.TM. face sensing software developed and marketed by OMRON Corporation of Kyoto, Japan, or the Face Sensing Engine developed and marketed by Oki Electric Industry Co., Ltd. of Tokyo, Japan.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have a user identify objects via UI as taught by Ron. The rationale for doing so would have been that it is a simple substitution where Marty performs object identification, and Ron provides an alternative form of object identification where it is done by a user, where the input and end results are the same. Therefore it would have been obvious to combine Ron with Marty to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/